
 
Exhibit 10.1
THIS FEASIBILITY STUDY AGREEMENT made in triplicate this 7th Day of November,
2012 (the “Effective Date”).
 
 
BETWEEN:
THE CITY OF SAINT JOHN, having its offices at the City Hall Building at 15
Market Square, Saint John, New Brunswick, a body corporate by Royal Charter,
confirmed and amended by Acts of the Legislative Assembly of the Province of New
Brunswick, hereinafter called the “City"
 
 OF THE FIRST PART
 
- and -
 
HDS ENERGY AND ECOSYSTEMS NB, LTD., a duly incorporated corporation under the
laws of the Province of New Brunswick, having its registered office in Saint
John, New Brunswick, hereinafter called “the Consultant”
 
OF THE SECOND PART
 
 
WHEREAS the Consultant wishes to pursue a Project for a turnkey installation of
an anaerobic digester facility to operate in conjunction with the Lancaster
Wastewater Treatment Facility in order to generate renewable electric power from
biodegradable materials;
 
AND WHEREAS the City shall make available to the Consultant the Lancaster
Wastewater Treatment Facility, the Lands, and City employees, so it may prepare
a Feasibility Study regarding the Project;
 
AND WHEREAS the Common Council on October 9, 2012 resolved that:
 
 
(a)
Items s12.5 City Manager: Feasibility Study Agreement – HDS Energy and
Ecosystems NB, Ltd be lifted from the table, and

 
 
(b)
As recommended by the City Manager in the submitted report M&C 2012-251:
Feasibility Study Agreement – HDS Energy and Ecosystems NB, Ltd. That the Mayor
and Common Clerk be authorized to sign the submitted Feasibility Study
Agreement.


 
 

--------------------------------------------------------------------------------

 
- 2 -

 
 
 NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants and agreements herein and subject to the terms and conditions set out
in this Agreement, the Parties agree as follows: 
 
1.1        Definitions
 
The terms defined in this section 1.1 shall for all purposes of this Agreement
have the meanings specified unless the context otherwise specifies or requires:
 
(a)  
Affiliate means any Person that directly or indirectly controls, is controlled
by, or is under common control with any Party hereto.

 
(b)  
Agreement means this Agreement and all accompanying Schedules.

 
(c)  
Applicable Laws means all applicable requirements, laws, statutes, codes, acts,
ordinances, orders, decrees, by-laws, rules, regulations, permits, licenses,
authorisations, directions, and agreements with all Governmental Authorities
that now or at any time hereafter may be applicable to either this Agreement or
the terms and conditions or any part of them set out in this Agreement; and
Applicable Law means any one of them.

 
(d)  
Approval and similar expressions means approved or consented by the City unless
otherwise provided herein.

 
(e)  
Business Days means any day of the week, Monday to Friday, including statutory
holiday under the laws of Canada or the Province of New Brunswick or a civic
holiday proclaimed by the City.

 
(f)  
CAD means Canadian dollar.

 
(g)  
Cause has the meaning ascribed thereto in subsection 6.1.1.

 
(h)  
Change in Law means the coming into effect or repeal (without re-enactment or
consolidation) in New Brunswick of any Applicable Laws, or any amendment or
variation of any Applicable Laws, including any judgment of a relevant court of
law, board, arbitrator or administrative tribunal, which changes binding
precedent in New Brunswick in each case after the date of this Agreement.

 
(i)  
City means The City of Saint John.

 
(j)  
City Address means City Hall Building, 15 Market Square, P.O. Box 1971, Saint
John, New Brunswick, E2L 4L1, Telephone 506.658.2862, Fax 506.674.4214.

 
 
 

 
 

--------------------------------------------------------------------------------

 
- 3 -

 
 
(k)  
City Manager means the city manager of the City or his designate appointed by
resolution of Common Council.

 
(l)  
Claims means any actual or threatened loss, liability, cost, charge, interest,
claim, demand, allegation, action, cause of action, proceeding, suit,
assessment, reassessment, proposed assessment or reassessment, damage, demand,
expense, levy, tax, duty, judgment, award, fine, charge, deficiency, penalty,
court proceeding or hearing cost, amount paid in settlement, encumbrance, and/or
tangible and intangible property right (including all costs and expenses
relating to the foregoing, including legal and other professional adviser and
expert fees and expenses), and whether arising by contract, agreement, at common
or statute law, in tort (including negligence and strict liability), in equity,
in property or otherwise of any kind or character howsoever, and howsoever
arising; and Claim means any one of them.

 
(m)  
Common Clerk means the common clerk of the City or her designate appointed by
resolution by Common Council.

 
(n)  
Common Council means the elected municipal council of the City.

 
(o)  
Confidential Information means information disclosed to or obtained by a Party
in connection with the fulfillment of the terms and conditions of this Agreement
and which has been identified by the disclosing Party as information which
should be treated as confidential and shall be as defined in section 8.1.

 
(p)  
Consultant means HDS Energy and Ecosystems NB, Ltd.

 
(q)  
Consultant Address means 10 Dorrance Street, Suite 700, Providence, Rhode
Island, United States, 02903, Telephone 401.400.0028, Fax 888.501.2280.

 
(r)  
Consultant Representative means the person designated by the Consultant with
duly vested authority to act on behalf of the Consultant.

 
(s)  
Digester means the anaerobic digester facility to operate in conjunction with
the Lancaster Wastewater Treatment Facility in order to generate renewable
electric power, to be located on the Neighbouring Lancaster Wastewater Lands.

 
(t)  
Dispute means any dispute, controversy, Claim, disagreement or failure to agree
arising out of, in connection with, or relating to the interpretation,
performance or application of the Agreement; and Disputes shall have a
corresponding meaning.

 

 
 

--------------------------------------------------------------------------------

 
- 4 -

 
(u)  
Existing Infrastructure means buildings, underground piping and electrical
conduits, roadways, fencing and any other equipment, whether the property of the
City or a third party, that exists prior to the Effective Date of this
Agreement.

 
(v)  
Feasibility Study means the feasibility study which will gather Information and
detailed budgetary data to judge the feasibility as to costs required, value to
be attained, sustainability and approval by environmental and other Governmental
Authorities with respect to the Project and/or any other study regarding the
Project implementation.

 
(w)  
Force Majeure Event or Force Majeure means the occurrence after the Effective
Date of this Agreement of any circumstance, occurrence or event beyond the
reasonable control of a Party to the extent such cannot be prevented or
mitigated by the affected Party, including, without limitation, any of the
following:

 
A.  
Civil war, armed conflict, warlike operation or terrorism, acts of foreign
enemies, hostilities, invasion, prisoners riots, rebellion, military or usurped
power;

 
B.  
Nuclear or radioactive contamination of the Lancaster Wastewater Lands and/or
the Neighbouring Lancaster Wastewater Lands;

 
C.  
Chemical or biological contamination of the Lancaster Wastewater Lands and/or
the Neighbouring Lancaster Wastewater Lands from any event referred to in item
(A) of this definition; or

 
D.  
A Change in Law, which directly causes either Party to be unable to comply with
or perform all or a material part of its obligations under this Agreement,
despite the reasonable efforts of the Party claiming Force Majeure to prevent
its occurrence or mitigate its effects; provided always that such circumstances,
occurrence or event does not arise by reason of:

 
i.  
the negligence or any misconduct of the Party claiming Force Majeure;

 
ii.  
any act or omission of the Party claiming Force Majeure in breach of the
provisions of this Agreement; or

 
iii.  
the lack or insufficiency of funds or failure to make payment of monies or
provide required security.

 
(x)  
Governmental Authorities means each national, federal, provincial, municipal,
local or other government, each governmental, regulatory, administrative,
judicial, quasi-judicial or other agency, body, department, corporation,
authority, commission, instrumentality, regulatory body, board,

 

 
 

--------------------------------------------------------------------------------

 
- 5 -

 
 
panel, court, arbitrator or other entity and any successor thereto, exercising
executive, legislative, judicial, quasi-judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government or judiciary,
and each private regulatory entity, self-regulatory organization or other
similar Person having jurisdiction or purporting to have jurisdiction (in whole
or in part), in Canada and in any other relevant jurisdiction, in respect of the
Parties, the Agreement (including the operation thereof, or any part, component
or system thereof); and Governmental Authority has a corresponding meaning.
 
(y)  
Incompetence has the meaning ascribed thereto in subsection 6.1.1.

 
(z)  
Information means all data, site surveys, preliminary investigations,
preliminary designs, design reports with cost estimates, detailed designs,
record drawings in digital and hard copy format, plans in digital and hard copy
format, public consultation process data or reports, construction management and
inspection services data or reports, and other materials developed in pursuance
of the Project.

 
(aa)  
Lancaster Wastewater Lands means those lands identified as such on Schedule 1,
as Parcel Identifier 403733.

 
(bb)  
Lancaster Wastewater Treatment Facility means those real and personal properties
located on the Lancaster Wastewater Lands.

 
(cc)  
Lands means the Lancaster Wastewater Lands and Neighbouring Lancaster Wastewater
Lands, respectively.

 
(dd)  
Neighbouring Lancaster Wastewater Lands means those lands identified as such on
Schedule 2, as Parcel Identifier 55031611.

 
(ee)  
Parties means the City and the Consultant, respectively; and Party
individually means the City and the Consultant.

 
(ff)  
Person means any individual, corporation, firm, partnership, joint venture,
trust, unincorporated organization, commission, board, Governmental Authority,
unincorporated body of persons or association and any other entity having legal
capacity, and the heirs, beneficiaries, executors, administrators or other legal
representatives of a Person in such capacity; and Persons means any one of them.

 
(gg)  
Project means the work to be performed to prepare a Feasibility Study for a
turnkey Digester installation to operate in conjunction with the Lancaster
Wastewater Treatment Facility in order to generate renewable electric power from
biodegradable material.

 

 
 

--------------------------------------------------------------------------------

 
- 6 -

 
 
(hh)  
Saint John Water means the water and wastewater utility owned by the City.

 
(ii)  
Schedules means the following schedules attached to and forming an integral part
of this Agreement:

 
A.  
Schedule 1 – Lancaster Wastewater Lands; and

 
B.  
Schedule 2 – Neighbouring Lancaster Wastewater Lands.

 
(jj)  
Term has the meaning ascribed thereto in section 3.1.

 
 
1.2        No Indemnities from the City
 
1.2.1
Notwithstanding anything else in this Agreement, any express or implied
reference to the City providing an indemnity or incurring any other form of
indebtedness or contingent liability that would directly or indirectly increase
the indebtedness or contingent liabilities of the City, whether at the time of
execution of this Agreement or at any time during the Term of this Agreement,
shall be void and of no legal effect.

 
1.3  
Entire Agreement

 
1.3.1  
This Agreement embodies the entire agreement between the Parties and supersedes
any prior understanding or agreement between the Parties relating to the subject
matter hereof and in existence at the Effective Date of this Agreement.

 
1.3.2  
The Parties agree that in entering into this Agreement they have not relied upon
any oral or written agreements, representations, warranties, promises,
information, or understandings, express or implied, not specifically set forth
in this Agreement.

 
1.4  
Severability

 
1.4.1  
If any term or condition of this Agreement, or the application thereof to the
Parties or to any Persons or circumstances, is to any extent invalid or
unenforceable, the remainder of this Agreement, and the application of such term
or condition to the Parties, Persons or circumstances other than those to which
it is held invalid or unenforceable, shall not be affected thereby.

 
1.5  
Priority of Documents

 
1.5.1  
In the event of a conflict or inconsistency between any provisions in this
Agreement and the Schedules, the main body of this Agreement shall govern over
the Schedules to this Agreement.

 
 

 
 

--------------------------------------------------------------------------------

 
- 7 -

 
 
 
1.6  
Conflict with Laws

 
1.6.1
For greater certainty, in the event of a conflict or inconsistency between any
provisions of this Agreement and any Applicable Laws, the Applicable Laws shall
govern and prevail to the extent of such conflict or inconsistency.

 
1.7  
Headings and Grammatical Variations

 
 
1.7.1  
The division of this Agreement into sections, subsections, paragraphs and
subparagraphs and the insertion of headings are for convenience of reference
only, and shall not affect the construction or interpretation of this Agreement.

 
1.7.2  
In this Agreement, grammatical variations of any defined terms shall, unless the
context otherwise requires, have similar meanings to such defined terms, words
denoting the singular include the plural and vice versa, and words denoting any
gender include all genders.

 
1.8  
Notices

 
1.8.1  
Notices shall be in writing and shall be delivered by courier, personal delivery
or facsimile and shall be addressed to, in the case of service upon the
Consultant, the Consultant Address to the attention of the Consultant
Representative or, in the case of service upon the City, to the City Address to
the attention of the Common Clerk.

 
1.8.2  
Notices shall be deemed to have been given in the case of courier, personal
delivery or facsimile, one (1) calendar day after such notice is received by the
other Party. In the event of a courier disruption, notices must be given by
personal delivery or by facsimile. Unless the Parties expressly agree in writing
to additional methods of notice, notices may only be provided by the methods
contemplated in this paragraph.

 
1.9  
Governing Law

 
1.9.1  
This Agreement shall be governed by and construed in accordance with the laws of
the Province of New Brunswick and the federal laws of Canada applicable therein.

 
1.10  
Modifications and Amendments

 
1.10.1  
This Agreement may not be modified or amended except by an instrument in writing
signed by the Parties hereto or by their successors or permitted assigns.

 
1.11  
Enurement

 
1.11.1  
This Agreement shall extend to, be binding upon and enure to the benefit of the
Parties and their respective successors and permitted assigns.

 

 
 

--------------------------------------------------------------------------------

 
- 8 -

 
 
2.1        General
 
2.1.1
The City hereby agrees to provide the Consultant with all necessary documents,
information, and access to the Lancaster Wastewater Treatment Facility, the
Lancaster Wastewater Lands, the Neighbouring Lancaster Wastewater Lands and City
employees, so it may proceed with the preparation of a Feasibility Study for the
potential installation of a Digester.

 
3.1        Term
 
3.1.1
The Term of this Agreement commences on the Effective Date and shall terminate
upon the completion of the Feasibility Study.

 
4.1        Consultant’s Responsibilities
 
4.1.1
The Consultant shall perform the Feasibility Study as set out in this Agreement,
which includes, but is not limited to:

 
(a)  
Provide a historical background of the Project;

 
(b)  
Provide a description of the product or service which will result from the
Project;

 
(c)  
Provide details of the operations and management for the Project;

 
(d)  
Provide a preliminary design of Digester and associated new infrastructure as
well as a preliminary design of modifications or additions to Existing
Infrastructure;

 
(e)  
Detailed forecast of project capital costs and operating expenses;

 
(f)  
Study of available biomass sources throughout region to include volumes and
availability;

 
(g)  
Details of proposed mechanism, be it bonds, insurance or other, to eliminate
risk of financial burden to City;

 
(h)  
Detailed marketing research and policies for the Project;

 
(i)  
Detailed legal requirements and tax obligations for the Project;

 
(j)  
Detailed of permits, approvals and agreements with third parties for the
Project;

 
(k)  
Project proposed timeline including milestones; and


 
 

--------------------------------------------------------------------------------

 
- 9 -

 
 
(l)  
Detailed economic benefits analysis, including employment, carbon credits or
other.

 
4.1.2
The Consultant shall perform the Feasibility Study under the general direction
and control of Saint John Water and with all due and reasonable diligence,
professional skills and competence.

 
5.1        Expenses
 
5.1.1
The City shall be responsible for and bear all of its own costs and expenses,
including without limitation, the expenses of City employees, incurred at any
time in connection with this Agreement.

 
5.1.2
The Consultant shall be responsible for and bear all of its own costs and
expenses, including without limitation, the expenses of the Consultant’s
employees and sub-consultants, Feasibility Study, and/or any other direct or
indirect expenses incurred or to be incurred at any time in connection with this
Agreement.

 
5.1.3
Should the Parties agree to prepare certain materials relating to the Project
that shall require out-of-pocket expenses (not including those expenses of each
Party’s employees and/or sub-consultants), including expenses that may be
associated with the Feasibility Study, environmental impact assessment, value
engineering review, engineering plan, budget documentation and/or other similar
materials, the Consultant shall be responsible for any such costs; provided,
however, that the City shall contribute whatever it can to the preparation of
such materials through internal means. For certainty, the City shall only be
responsible for the expenses associated with the salaries of City employees and
any existing documents or information relating to the Lancaster Wastewater
Treatment Facility and Lands.

 
5.1.4
The City shall contribute whatever it can through internal means to assist the
Consultant with applications for grants identified by Consultant.  For
certainty, the City shall only be responsible for the expenses associated with
the salaries of City employees and any existing documents or information
relating to the Lancaster Wastewater Treatment Facility and Lands, and other
items as mutually agreed upon.

 
6.1        Failure to Perform or Dismissal and Termination For Cause
 
6.1.1
This Agreement may be terminated at any time by the City for Cause.  “Cause” or
“Incompetence”, with respect to termination hereunder mean, without limitation:

 
(a)  
Gross negligence or willful misconduct;

 
(b)  
A member of Consultant’s commission of any act or omission that involves fraud,
embezzlement or a felony;

 

 
 

--------------------------------------------------------------------------------

 
- 10 -

 
 
(c)  
A member of Consultant’s conviction, or the entry of a plea of guilty to a crime
involving moral turpitude or other crime which the City reasonably determines
may bring the City or any of its affiliates into public disrepute or disgrace;

 
(d)  
Consultant’s commission of any act or omission that constitutes financial
dishonesty against the City;

 
(e)  
Consultant’s repeated dereliction of or incompetence with respect to its
obligations under this Agreement;

 
(f)  
Consultant’s refusal or failure to provide when reasonably requested by the
City, the services outlined in this Agreement;

 
(g)  
Consultant’s lack of material communication with the City in connection with its
obligations hereunder;

 
(h)  
Consultant’s failure for any cause whatsoever other than due to the negligence,
breach of this Agreement or other actions of the City to perform the Feasibility
Study or any other terms and conditions provided for by this Agreement, or fail
to perform the Feasibility Study in a manner satisfactory to the City

 
provided, however, that the City shall provide Consultant reasonable opportunity
to respond in an attempt to cure any charge of an event of Cause hereunder prior
to terminating this Agreement for Cause.
 
6.1.2
If this Agreement is terminated by the City for Cause, all expenses incurred by
the City shall be reimbursed by the Consultant to the City as of the date of
such event of Cause, and the City may appoint its officials, or any other Person
or Persons in the place instead of the Consultant to perform the Feasibility
Study and the Consultant shall have no Claim against the City.

 
7.1        Dismissal and Termination
 
7.1.1
This Agreement may be terminated, without Cause, by either Party upon ninety
(90) calendar days’ written notice to the other Party of the other Party’s
intention to terminate same.

 
7.1.2
So long as this Agreement is not terminated for Cause by the City, the City
shall not, during the term of this Agreement and for a period of seven (7) years
following the termination of this Agreement, either directly or indirectly,
negotiate, agree or otherwise do business with, any Person other than
Consultant, without Consultant’s prior written approval, regarding any
public-private partnership, project or business involving a Digester, or other
opportunity based on the results of the Feasibility Study.


 
 

--------------------------------------------------------------------------------

 
- 11 -

 
 
8.1        Confidential Information
 
8.1.1
Both Parties will, both during and following the Term of this Agreement, treat
as confidential and safeguard any information or document concerning the affairs
of the other Party of which a Party acquires knowledge or that comes into its
possession by reason of the Project for the City under this Agreement and will
not disclose either directly or indirectly any such information or documents to
any Person without first obtaining the written permission by the disclosing
Party, provided that the City acknowledges that the Consultant is a public
company and that it is herby permitted notwithstanding this subsection 8.1.1 to
disclose information about this Agreement in its public filings provided that it
provides a copy of any such filing to the City prior to the delivery of any such
filing to a regulatory authority.

 
8.1.2     Without limiting the generality of subsection 8.1.1:
 
(a)  
The Parties will not use any information acquired through the performance of
this Agreement (herein referred to as “findings”) to gain advantage in any other
project or undertaking irrespective of the topic, scale, or scope of such
project or undertaking;

 
(b)  
The Parties will not disclose any findings during or after the performance of
this Agreement;

 
(c)  
The Parties will not respond to any inquiries pertaining to any findings and
agree to refer all such inquiries to the other Party and shall respond to any
such inquiries only after receiving the written consent of the other Party; and

 
(d)  
The Parties shall hold all Confidential Information obtained in trust and
confidence and shall not disclose, except as required by law, any such
Confidential Information, by publication or other means, to any Person nor use
same for any other project other than for the benefit of the disclosing Party as
may be authorized by the disclosing Party in writing.

 
Any request for such Approval shall specifically state the benefit to the
disclosing Party of the disclosure of the Confidential Information.
 
9.1        Liability Insurance
 
9.1.1
In the event that after completion of the Feasibility Study the Parties agree to
move forward with the Digester installation, the Consultant, at no expense to
the City, shall obtain and maintain in full force and effect a policy or
policies of insurance with the following minimum limits of liability:

 

 
 

--------------------------------------------------------------------------------

 
- 12 -

 
 
(a)        Professional Errors and Omissions Liability Insurance
 
The Insurance Coverage shall be in the amount of Five Million Dollars
($5,000,000.00 CAD) per claim and in the aggregate.  When requested, the
Consultant shall provide the City proof of Professional Errors and Omissions
Liability Insurance carried by the Consultant and in accordance with the
Engineering and Geoscience Professions Act, S.N.B. 1999, Chapter 50, and
amendments thereto.
 
(b)        Comprehensive General Liability and Automobile Insurance
 
 
The insurance coverage shall be of not less than Two Million Dollars
($2,000,000.00 CAD) per occurrence and in the aggregate for general liability
and Two Million Dollars ($2,000,000.00 CAD) for automobile insurance.  When
requested, the Consultant shall provide the City with proof of Comprehensive
General Liability and Automobile Insurance (Inclusive Limits) for both owned and
non-owned vehicles, if applicable.

 
9.1.2
The policies of insurance required in paragraphs 9(1)(a) & 9(1)(b) must provide
that the coverage shall stay in force and not be amended, cancelled or allowed
to lapse without thirty (30) calendar days prior written notice being given to
the City. The Consultant agrees to furnish to the City a renewal certificate at
least ten (10) calendar days prior to the expiration of the policy.

 
9.1.3
The policy of insurance required in paragraph 9(1)(b) shall name the City as an
additional insured and shall contain a cross-liability clause, if applicable.

 
9.1.4
The Consultant shall obtain and maintain in full force and effect during the
Term of this Agreement, coverage from WorkSafeNB, if applicable.

 
9.1.5
At the relevant time and upon the request from the City, the Consultant shall
submit to the City satisfactory evidence of having obtained the insurance
coverage required and shall submit certificates of such coverage as well as
current coverage from the WorkSafeNB (if applicable) forthwith to the City.

 
9.1.6
Nothing in this section 9.1 shall be construed as limiting in any way, the
indemnification provision contained in this Agreement, or the extent to which
the Consultant may be held responsible for payments of damages to persons or
property.

 
10.1      Project Managers
 
10.1.1
The City shall designate a project manager to work directly with the Consultant
in the performance of this Agreement.


 
 

--------------------------------------------------------------------------------

 
- 13 -

 
 
10.1.2
The Consultant shall designate a Consultant Representative who shall represent
it and be its agent in all consultations with the City during the Term of this
Agreement.  The Consultant or its Consultant Representative shall attend, in
person or by phone, and assist in all coordination meetings called by the City.

 
11.1      Responsibility for Errors
 
11.1.1
The Parties shall be responsible for their work and results under this
Agreement.  A Party, when requested, shall furnish clarification and/or
explanation as may be required by the other Party’s representative, regarding
the Project, at no additional cost to the requesting Party.

 
11.1.2
In the event of an error or omission attributable to a Party’s negligence, then
the offending Party shall, at no cost to the other Party, provide all necessary
design drawings, estimates and other  professional services necessary to rectify
and correct the error or omission to the satisfaction of the non-offending
Party, acting reasonably, and to participate in any meeting required with regard
to the correction.

 
12.1      Remedies
 
12.1.1
Subject to sections 17.1 and 18.1 hereof, upon default by either Party under any
terms and conditions of this Agreement, and at any time after the default,
either Party shall have all rights and remedies provided by Applicable Law and
by this Agreement.

 
12.1.2
No delay or omission by the Parties in exercising any right or remedy shall
operate as a waiver of them or of any other right or remedy, and no single or
partial exercise of a right or remedy shall preclude any other or further
exercise of them or the exercise of any other right or remedy.  Furthermore, any
Parties may remedy any default by the other Party in any reasonable manner
without waiving the default remedied and without waiving any other prior or
subsequent default by the defaulting party.  All rights and remedies of each
Party granted or recognized in this Agreement are cumulative and may be
exercised at any time and from time to time independently or in combination.

 
13.1      Indemnification
 
13.1.1
Subject to subsection 13.1.2 hereof, but notwithstanding any other clauses
herein, each Party shall indemnify and save harmless the other Party from all
Claims,  or other proceedings by whomsoever claimed, made, brought or prosecuted
in any manner and whether in respect of property owned by others or in respect
of damage sustained by others based upon or arising out of or in connection with
the performance of this Agreement or anything done or purported to be done in
any manner hereunder, but only to the extent that such Claims,  or other
proceedings are attributable to and caused by the Party’s negligence, errors or
omissions.

 

 
 

--------------------------------------------------------------------------------

 
- 14 -

 
 
13.1.2
In no event shall a Party be obligated to indemnify the other Party in any
manner whatsoever in respect of any Claims, or other proceedings caused by the
negligence of the Party, or any Person for whom the Party is responsible.

 
14.1      Contract Assignment
 
 
14.1.1
This Agreement cannot be assigned by a Party to any other service provider
without the express written approval of the other Party.

 
15.1      Performance
 
15.1.1
The Parties agree to do everything reasonably necessary to ensure that the terms
and conditions of this Agreement are met.

 
16.1      Non-Performance
 
16.1.1
The failure on the part of any Parties to exercise or enforce any right
conferred upon it under this Agreement shall not be deemed to be a waiver of any
such right or operate to bar the exercise or enforcement thereof at any time or
times thereafter.

 
17.1      Dispute Resolution
 
A.          Referral to Senior Management
 
17.1.1
All Disputes arising out of, or in connection with this Agreement, or in respect
of any legal relationship associated with or derived from this Agreement shall
within five (5) Business Days be referred for resolution to the City Manager and
the Consultant Representative.

 
17.1.2
If the City Manager and Consultant Representative are not able to resolve the
Dispute referred to them under this section 17.1 within seven (7) Business Days
following such referral, the matter shall be referred for resolution by way of
mediation upon the willingness of the Parties.

 
B.  
Mediation

 
17.1.3
Despite an agreement to mediate, a Party may apply to a court of competent
jurisdiction in the Province of New Brunswick or other competent authority for
interim measures of protection at any time.

 
17.1.4
If the Parties resolve to mediate the Dispute referred to them under subsection
17.1.2, the Parties shall invoke the following mediation process:

 
 
(a)  
Either Party shall immediately declare an impasse and provide written notice to
the other Party within seven (7) Business Days thereof (or such other period as
the Parties mutually prescribe) declaring that such party


 
 

--------------------------------------------------------------------------------

 
- 15 -

 
 
wishes to proceed to mediation and setting out in reasonable detail the issue(s)
to be resolved, the proposed time and a list of at least three (3) and not more
than five (5) proposed mediators. Each of the proposed mediators shall be an
individual:
 
 
(i)   
with at least five (5) years’ experience working in an executive capacity or
representing clients in the area of public disputes, and

 
(ii)  
unless otherwise agreed by the Parties, with no prior connection, affiliation or
other formal relationship with either Party.

 
(b) 
Upon receipt of such notice, the notified party shall have two (2) Business Days
to select one (1) of the proposed mediators as the mediator, failing which the
Party providing notice shall select one (1) of its proposed mediators as the
mediator. Within seven (7) Business Days following selection of the mediator the
matter shall be heard by the mediator.

 
(c)  
The mediator shall be entitled to establish his or her own practices and
procedures. Each Party shall co-operate fully with the mediator and shall
present its case to the mediator orally and/or in writing within ten (10)
Business Days following the mediator’s appointment. The mediation shall not be
in the nature of arbitration as contemplated by the Arbitration Act (1992), New
Brunswick, and the mediator’s decision shall not be binding upon the Parties,
but shall be considered as a bona fide attempt by the mediator to judiciously
resolve the Dispute. The decision of the mediator shall be rendered in a written
report, not to exceed two (2) pages in length, delivered to the Parties within
(10) Business Days following the last of such presentations. The fees of the
mediator shall be shared equally by the Parties.

 
17.1.5  
The mediation shall be terminated:

 
(a)  
By the execution of a settlement agreement by the Parties; or

 
(b)  
By a written declaration of one or more parties that the mediation is
terminated; or

 
(c)  
By a written declaration by the mediator that further efforts at mediation would
not be useful.          

 
17.1.6
The place of mediation shall be the City of Saint John and Province of New
Brunswick.   

 

 
 

--------------------------------------------------------------------------------

 
- 16 -

 
 
C.  
Arbitration

 
17.1.7
In the event that the Parties are unwilling to mediate their Dispute or that the
Dispute between the Parties remain unresolved after mediation has been attempted
in good faith, then either the City or the Consultant, upon written notice to
the other, may refer the Dispute for determination to a Board of Arbitration
consisting of three (3) persons, one (1) chosen by and on behalf of the City,
one (1) chosen by and on behalf of the Consultant and the third chosen by these
two.

 
17.1.8
In case of failure of the two arbitrators appointed by the Parties hereto to
agree upon a third arbitrator, such third arbitrator shall be appointed by a
Judge of The Court of Queen’s Bench of New Brunswick.

 
17.1.9
No one shall be appointed or act as arbitrator who is in any way interested,
financially or otherwise, in the conduct of the work or in the business or other
affairs of either Party.

 
17.1.10
Notwithstanding the provisions of the Arbitration Act (1992), New Brunswick, the
Board of Arbitration, upon such terms and conditions as are deemed by it to be
appropriate, may allow a Party to amend or supplement its claim, defence or
reply at any time prior to the date at which the Parties have been notified of
the arbitration hearing date, unless the Board of Arbitration considers the
delay in amending or supplementing such statements to be prejudicial to a Party.
The Board of Arbitration will not permit a Party to amend or supplement its
claim, defence or reply once the arbitration hearing has been scheduled.

 
17.1.11
The Board of Arbitration may encourage settlement of the Dispute and, with the
written agreement of the Parties, may order that mediation, conciliation or
other procedures be used by the Parties at any time during the arbitration
proceedings to encourage settlement.

 
17.1.12
If, during the arbitration proceedings, the Parties settle the Dispute, the
Board of Arbitration shall, upon receiving confirmation of the settlement or
determining that there is settlement, terminate the proceedings and, if
requested by the Parties, record the settlement in the form of an arbitration
award on agreed terms.

 
17.1.13
Subject to subsection 17.1.14, any determination made by the Board of
Arbitration shall be final and binding upon the Parties and the cost of such
determination shall be apportioned as the Board of Arbitration may decide.

 
17.1.14
Either Party may appeal an arbitration decision to The Court of Queen's Bench of
New Brunswick: (i) on a question of law; or (ii) on a question of fact; or (iii)
on a question of mixed fact and law.

 

 
 

--------------------------------------------------------------------------------

 
- 17 -

 
 
17.1.15
17.1.15 The place of arbitration shall be the City of Saint John and Province of
New Brunswick and the provisions of the Arbitration Act (1992), New Brunswick,
shall apply to the arbitration.

 
D.  
Retention of Rights

 
17.1.16
17.1.16 It is agreed that no act by either Party shall be construed as a
renunciation or waiver of any rights or recourses provided the Party has given
the notices required under section 17.1 and has carried out the instructions as
provided in section A of this Part.

 
17.1.17
17.1.17 Nothing in section 17.1 shall be construed in any way to limit a Party
from asserting any statutory right to a lien under applicable lien legislation
of the jurisdiction of New Brunswick and the assertion of such right by
initiating judicial proceedings is not to be construed as a waiver of any right
that Party may have under section B of this Part to proceed by way of
arbitration to adjudicate the merits of the claim upon which such a lien is
based.

 
18.1      Force Majeure Event
 
18.1.1
Neither the City nor the Consultant shall be responsible for any event of Force
Majeure Event or by any other cause which is unavoidable or beyond its
reasonable control. The Party whose performance of this Agreement is or may
reasonably be expected to be affected by an event of Force Majeure shall
promptly notify the other Party of the existence of such circumstances and shall
use its best efforts to resume and complete performance. Whenever either Party
is reasonably certain that such an event of Force Majeure is likely to occur, it
shall notify and consult with the other Party as soon as practicable. All time
periods for the performance of obligations hereunder shall be extended by a
period corresponding to the time period of any delay caused by the occurrence of
an event of Force Majeure. This provision shall not excuse the Consultant from
payment of the expenses as described in section 5.1 and/or any other payments
hereunder.

 
19.1
Miscellaneous

 
19.1.1
This Agreement shall not be enforced or bind any of the Parties until executed
by the Parties.

 
19.1.2
The Parties agree that each of them shall, upon reasonable request of the other,
do or cause to be done all further lawful acts, deeds and assurances whatever
for the better performance of the terms and conditions of this Agreement.

 
19.1.3
The Parties acknowledge having obtained their own independent legal advice with
respect to the terms of this Agreement prior to its execution.

 
19.1.4
Each Party acknowledge receipt of a true copy of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 
- 18 -

 
 
IN WITNESS WHEREOF HDS Energy and Ecosystems NB, Ltd. has caused this Agreement
to be executed in its corporate name, and on its behalf, by its President, and
The City of Saint John has caused this Agreement to be executed in its corporate
name in the manner prescribed by the Municipalities Act, R.S.N.B. 1973, c. M-22,
and amendments thereto.
 
SIGNED, SEALED & DELIVERED
)
HDS Energy and Ecosystems NB, Ltd.
In the presence of:
)
   
)
   
)
Per:
 
)
           TASSOS RECACHINAS
 
)
Tassos D. Recachinas,
 
)
President
 
)
   
)
I have authority to bind the Consultant
 
)
     
)
THE CITY OF SAINT JOHN
MARIA HRISTU
Maria Hristu
)
     
)
 
[SEAL]
 
)
MEL NORTON
   
)
Mel Norton, Mayor
   
)
     
)
     
)
ELIZABETH A. GORMLEY
   
)
Elizabeth A. Gormley, Common Clerk
   
)
     
)
Common Council Resolution:
   
)
October 9, 2012.

 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
- 20 -

STATE OF RHODE ISLAND
 
I, Tassos D. Recachinas, of the City of Providence, in the State of Rhode
Island, United States, MAKE OATH AND SAY:
 
1.
That I am the President of HDS Energy and Ecosystems NB, Ltd., a Consultant
named in the foregoing instrument and have custody of the corporate seal of the
said company and am duly authorized to make this affidavit.

 
2.
That the corporate seal affixed to the foregoing agreement and purporting to be
the corporate seal of HDS Energy and Ecosystems NB, Ltd., is the corporate seal
of HDS Energy and Ecosystems NB, Ltd., a Consultant named in the foregoing
instrument and it was affixed by the officers authorized to so affix the seal.

 
3.
That the signature of “Tassos D. Recachinas”, is my signature, and as the
President of HDS Energy and Ecosystems NB, Ltd., I am duly authorized to execute
the said instrument.

 
4.
That the said document was executed as aforesaid at the City of Providence, in
the State of Rhode Island, United States, on the 2nd day of November, 2012.

 
 
 
SWORN TO before me at
 
)
   
Providence, in the
 
)
   
State of Rhode Island,
 
)
   
United States,
 
)
   
the 2nd day of October,
 
)
   
2012
 
)
 
TASSOS RECACHINAS
   
)
 
Tassos D. Recachinas
   
)
   
MARIA HRISTU
 
)
   
Commissioner of Oaths,
 
)
   
[SEAL]
 
)
   

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1 - Schedule 1. [exh10-1sch1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1 - Schedule 2. [exh10-1sch2.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 